     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
MICHELE WILLIS                           §
                                         §
V.                                       §       CIVIL ACTION NO. _4:21-cv-752_
                                         §
                                         §
AKER BIOMARINE                           §          Jury Trial
MANUFACTURING, LLC                       §


                  PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________


TO THE HONORABLE DISTRICT JUDGE:

      Comes Now Michele Willis, Plaintiff herein, complaining of Defendant Aker

BioMarine Manufacturing, LLC and files this Plaintiff’s Original Complaint.



                 I. PARTIES, JURISDICTION AND VENUE

      1.    Plaintiff Michele Willis (“Plaintiff” or “Willis”) is currently a citizen

and resident of Montgomery County, Texas, and is a former employee of Defendant.

Plaintiff worked for Defendant in Houston, Harris County, Texas and all relevant

events occurred in Houston, Harris County, Texas.

      2.    Defendant Aker BioMarine Manufacturing, LLC (“Defendant” or

“Aker BioMarine”) is a business entity which is a foreign for-profit corporation

doing business in Houston, Harris County Texas. Defendant is a U.S. company
                                                                                   1
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 2 of 22




ultimately owned by a foreign entity located in Norway. Defendant may be served

with service by serving its registered agent: CT Corporation System, 350 N. St. Paul

Corporation Services Company d/b/a Lawyers Incorporating Service Company, 211

E. 7th Street, Suite 620, Austin, Texas 78701-3218. However, a waiver of service is

initially being sent to Defendant’s agent and its attorneys.

      3.     This court has jurisdiction to hear the merits of Plaintiff’s claims due to

the federal question raised pursuant to the Family Medical Leave Act found at 29

U.S.C. §§ 2601 et. seq., the Rehab Act found at 29 USC Sec. 794 et seq., the

Americans With Disabilities Act42 U.S.C. Sec. 12212 et. Seq., the Age

Discrimination in Employment Act, 29 USC Sec. 623, et. Seq., and Title VII. This

court has supplemental and pendent jurisdiction over Plaintiff’s State claims under

the Texas Labor Code which are related to the claim giving rise to original

jurisdiction that they form part of the same case or controversy, including claims

dually filed with the state based on age, race sex and siability, pursuant to 28 USC

Sec. 1367(a).

      4.     All of the acts alleged herein occurred in Houston, Harris County,

Texas, and are within the jurisdiction and district of this court. Moreover, Plaintiff

has received both her federal and state right to sue letters and this suit is timely filed

within the respective right to sue deadlines.

                                                                                        2
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 3 of 22




                       II. FMLA PROCEDURAL FACTS

      5.     Defendant has employed, and continues to employ, fifty or more

persons at, or within a seventy-five (75) mile radius of, the location where Plaintiff

worked in Houston, Texas. In addition, Defendant has more than 500 overall

employees. Thus, Defendant was covered by the FMLA.

      6.     Prior to Plaintiff’s termination/layoff by Defendant, Plaintiff Willis had

worked for Defendant for more than twelve (12) months, and for more than 1250

hours during that twelve-month period.

      7.     Plaintiff had not taken twelve (12) weeks of off work for a serious

health condition, or otherwise, during the twelve-month period prior to (a) the onset

of his serious health condition, or (b) the time of his layoff/ termination. Thus,

Plaintiff was covered by the FMLA.

                        III. FACTUAL BACKGROUND

      8.     Plaintiff Willis was a Global Human Resource (HR) Leader with

approximately twenty (20) years of experience and training in the Human Resource

field. Plaintiff’s experience prior to working for Defendant included employment

as a US HR Manager for RiceTec, a global company with over two hundred and

fifty (250) employees. Plaintiff oversaw US Human Resources, programs, policies,

and processes including payroll, employee relations, talent, immigration, and

                                                                                     3
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 4 of 22




performance. Plaintiff oversaw and implemented RiceTec’s Global Code of

Conduct.

      9.    Working for Defendant Aker, Plaintiff Willis oversaw North American

HR Operations serving as a global partner to leadership. Plaintiff Willis

implemented personnel management processes for talent, recruitment, succession

planning, development and onboarding in accordance with Global People practices.

Plaintiff coached and developed managers for Defendant Aker’s United States

Management Team. Plaintiff had directed payroll, employee relations, and ensured

policies and procedures across the United States sites were in compliance with local

and federal employment laws.

      10.   In 2018, Plaintiff was contacted by an external hiring agency regarding

the Defendant AKER needing a Human Resources Manager for Defendant’s North

America region. Defendant was seeking a strong leader in its Human Resource

Department who could direct its North America HR Operations, Services and

subsidiaries. Plaintiff Willis had the necessary human resources background,

including management, and the knowledge, education, and ability to do the job.

      11.   Defendant’s main office is located in the Netherlands. Plaintiff was

interviewed by ten people globally. Plaintiff analyzed the Defendant’s stated needs

and determined the necessary changes to accomplish Defendant’s goal to move its

                                                                                   4
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 5 of 22




organization forward. Plaintiff’s final interview was with Defendant Matts Johansen,

Chief Executive Officer, Executive Supply Chain Vice-President, Tone Lorentzen,

Hege Spaun, and two other Executive Vice-Presidents (EVPs).               EVP Tone

Lorentzen acknowledged to Plaintiff that Plaintiff had accurately assessed the issues

and challenges of the HR Director’s job. EVP Tone Lorentzen then impressed upon

and instructed Plaintiff that Plaintiff was to ensure that employees strictly followed

and adhered to Defendant’s Code of Conduct. Plaintiff agreed despite the fact that

ultimately the Defendant did not follow its own Code of Conduct..

      12.    In November of 2018, Defendant hired Plaintiff Willis to oversee

Human Resources (HR) for all of North America, including Aker Bio Marine and

its subsidiaries. Plaintiff worked with the Houston plant’s leadership, including

Charlie Kujawa, Plant Manager/Head of US Operations and the core leadership team

to implement the policies Defendant prescribed, which included ensuring that all

employees followed Defendant’s Code of Conduct and the employee handbook’s

workplace employee anti-discrimination and anti-harassment policies /rules.

Plaintiff worked on culture and value building, employee relations, leadership

capabilities, succession planning, and front-line leadership training. All these areas

were conveyed to Plaintiff in Plaintiff’s Case Interview as necessary job duties.




                                                                                    5
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 6 of 22




      13.    At the time of Plaintiff Willis’ hire in November 2018, employee

relations and morale were low and a significant issue with Defendant. Plaintiff Willis

began implementing Leadership and Team Building Training in early January 2019,

to turn around employee relations. Plaintiff’s efforts quickly resulted in considerable

progress and improved employee relations, communication, and succession

planning. By Spring of 2019, employee morale had improved such that employees

were readily volunteering for Corporate Responsibility events.

      14.    In the summer of 2019, Defendant, thru Kristine Hartmann, EVP of

Transformation, conducted a review of Plaintiff’s job performance. EVP Hartmann

acknowledged that Plaintiff Willis had already made significant changes in the

operations of the Houston Plant and had been / was doing a great job.

      15.    In her job with Defendant, Plaintiff Willis also had oversight for

compliance for all investigations, labor laws, Anti-Corruption, and Business

Conduct policies. Plaintiff’s background and training had given Plaintiff the

knowledge of the best practices in these areas and with change management.

                               Plaintiff’s Core Value

   Plaintiff Willis would not accept and opposed workplace employment practices,

retaliation and disparate treatment that violated an employee’s employment rights.




                                                                                     6
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 7 of 22




                                   Noelia Castro

      16.    On or about August 2019, Defendant hired Noelia Castro to become

Plant Manager, replacing Charlie Kujawa.        In September of 2019, Defendant

announced that Castro was the new Plant Manager. Castro discouraged employees

from filing employment discrimination complaints.

      17.    Employee complaints were part of Plaintiff Willis’ job. Plaintiff Willis

was in charge of all investigations regarding employee discrimination and retaliation

complaints. After her arrival, Castro directed all employee discrimination

complaints to go to her, Castro. Castro would then work to control the narrative of

the employee’s complaint. Castro disliked and tried to keep employee workplace

disparate treatment claims down and Castro would discourage employees from

going to Human Resources.

      18.    As a result, Castro retaliated against Plaintiff Willis for making and

filing discrimination complaints against Castro.      Plaintiff Willis opposed and

protested to Defendant about Castro’s discriminatory and harassing treatment of

employees who made discrimination complaints, including Scott Stowers. Plaintiff

Willis received Stowers’ complaints of discrimination, harassment and retaliation

and opposed Castro’s improper and illegal conduct to Defendant’s management of

employees and mistreatment of Willis.

                                                                                   7
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 8 of 22




      19.   As a result, Castro retaliated against Plaintiff Willis because Plaintiff

Willis engaged in protected activity, including raising complaints of Castro’s

discrimination and harassment and retaliation against Willis and employees to

Defendant’s management, investigated complaints of discrimination / retaliation by

Castro, and opposed Castro’s discrimination and retaliation to Castro herself.


                 November 2019 Sexual Harassment Investigation

      20.   In November 2019, Plaintiff Willis had begun an investigation into an

employee’s sexual harassment claims from an employees against a co-worker.

Castro took over the sexual harassment claim. Castro instructed Plaintiff’s HR

Business Partner, Melissa Gutierrez, to not inform Plaintiff. Plaintiff had been and

was the primary point of contact for investigations and Castro removed Plaintiff.

Discrimination investigations should be conducted by persons who have the training,

experience, and ability to be neutral and impartial as employment workplace

investigations require. Castro did not have experience of conducting discrimination

investigations. Castro was the Plant Manager. Plaintiff Willis was the Manager in

charge of discrimination investigations.

      21,   Castro did not treat all parties with dignity, respect, and objectivity.

Castro interviewed the complainant and the accused in the same room with their

supervisors. These interviews should have been conducted in private and not in a
                                                                                   8
     Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 9 of 22




confrontational manner. Castro’s actions showed that Castro was not neutral and the

complaints were not properly investigated.

      22.    Plaintiff Willis protested to Castro about Castro interfering in Plaintiff

Willis’ discrimination and investigation duties and opposed Castro interfering with

the employees’ discrimination rights. Castro then threatened to remove Plaintiff’s

HR Managerial duties.

      23.    As a result, Plaintiff Willis informed Hege Spaun, of the incident

regarding the discrimination complaint, and informed Spain of Castro’s threat of

retaliation against Plaintiff Willis and threats to her job as HR Manager, North

America, based on her opposition to the discrimination and improper handling of the

claim and investigation. No action was taken by Defendant to resolve Castro’s

behavior and to investigate and handle Willis’ opposition to and complaints

regarding discrimination, harassment and retaliation, violating company policy and

Title VII.

      24.    Castro publicly stated that all complaints were to come directly to her.

Castro took adverse action against Willis and retaliated against Willis through

harassment and a change in her job duties. Castro took over HR complaints and

investigations from Plaintiff Willis as well as other actions harassing and retaliating

against Plaintiff Willis, including sabotaging HR operations and removing

                                                                                     9
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 10 of 22




Plaintiff’s job duties for talent management, performance, training and development

and Plaintiff’s budget.    Castro also deprived Plaintiff Willis of professional

development training and assigned her work out of the scope of HR.

      25.    Castro continued to create a hostile work environment for Plaintiff

Willis and increased scrutiny of Willis’ job performance and spread false innuendos

and rumors about Willis to provoke negative responses in the workplace. The acts

included not allowing Plaintiff Willis to set up employee and leadership training

classes, interfering and taking over her internal communications responsibilitiesand

not allowing Plaintiff to schedule workplace discrimination training. Plaintiff Willis

advised Castro and corporate leadership of the risk to the business. As a result,

Castro went to extraordinary lengths to even the score with Willis.            Castro

excessively monitored and stalked Plaintiff Willi. Plaintiff became concerned for

her safety. Castro had knowledge of Willis’ protected activity as Willis directly

advised her and senior corporate leadership of her complaints.

      26.    Plaintiff Willis opposed Castro’s conduct and complained to Castro, the

plant manager, and to Hege Spaun, Plaintiff’s HR supervisor and human resources

director of Defendant Aker BioMarine Antarctic AS, Defendant’s parent entity.

Aker did not monitor the workplace, failed to respond to complaints, and effectively

discouraged complaints from being filed even after Plaintiff Willis recommended

                                                                                   10
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 11 of 22




solutions, including Alternative Dispute Resolution as a solution to handling

complaints.

      27.     Willis was forced on vacation and suspended to deter her from the right

to penalize and prevent her from participating in and opposing discriminatory

employment practices and participating in investigations.

      28.     Plaintiff also made complaints that her own layoff was discriminatory

and retaliation and complained that she was being laid off because of her opposition

to and complaints of discrimination and retaliation against her and other employees

of Defendant.     Plaintiff made complaints that the Defendant’s layoffs were

discriminatory. Defendant failed to reinstate Plaintiff after her complaints and

Defendant failed to respond to her contentions and allegations. As a result, on

January 29, 2020, Plaintiff’s employment was terminated and she has not been

reinstated.

      29.     On information and belief, on or about March 2020, Defendant created

a new position of HR supervisor. Defendant hired Victoria Gomez who it is asserted

was substantially younger than Plaintiff Willis. Defendant did not offer Plaintiff

Willis the opportunity to return to work, did not offer Plaintiff the new position and

did not ask Plaintiff Willis to apply for the position.




                                                                                   11
       Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 12 of 22




                             IV. CAUSES OF ACTION

                FAMILY MEDICAL LEAVE ACT VIOLATION

        30.   Plaintiff realleges and incorporates the allegations contained above

herein as if fully stated herein.

        31.   Plaintiff has satisfied all jurisdictional prerequisites in connection with

her claim under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et.

seq.

        32.   Defendant is an “employer” as defined by the FMLA in 29 U.S.C. §

2611(4).

        33.   During the time that Plaintiff was employed by Defendant, she was an

“eligible employee” as defined by the FMLA in 29 U.S.C. § 2611(2), or as

represented to him by Michele Willis with human resources and/or Karen Rosales,

who was in charge of payroll and benefits.

        34.   While Plaintiff was employed by Defendant, Plaintiff or a covered

family member had an illness that can be defined as a “serious health condition”

under the FMLA as outlined in 29 U.S.C. § 2611(11).

        35.   Plaintiff’s husband a disability such that he required three surgeries in

2019 – two (2) in September and then shoulder surgery in November 2019.




                                                                                      12
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 13 of 22




      36.     Plaintiff’s mother had / has a disability affecting her mother’s balance,

ability to walk and ability to care for herself. She uses a cane and has 24/7 care and

is not able to care for herself. Plaintiff’s mother broke her shoulder on Friday,

December 13, 2019.

      37.     Plaintiff informed Hege Spaun, Tone Lorentzen, and Noelia Castro that

Plaintiff was taking time off from work to care for her husband. Requests were made

in writing.

      38.     Defendant objected to and deterred Plaintiff taking time off to care for

her Mother / Husband . Castro would deter Plaintiff by assigning her additional

work, delaying her leave for time off, and upsetting her employees while Plaintiff

was off. These acts deterred Plaintiff from taking time away from work.

      39.     Plaintiff informed Noelia Castro that Plaintiff was taking time off from

work to care for her mother.

      40.     Defendant Castro informed Plaintiff Willis that she needed her to work

during the Christmas holiday to cover for the plant as Castro would be off. This

interfered with and prevented Plaintiff Willis’ time off to further care for her mother

and/or husband. Castro retaliated against Willis for opposing perceived unlawful

practices against her and others by denying her time off.




                                                                                    13
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 14 of 22




      41,    Section 105 of the FMLA and section 825.220 of the FMLA regulations

prohibit the following actions:

      - An employer is prohibited from interfering with, restraining, or denying the

exercise of, or the attempt to exercise, any FMLA right.

      - An employer is prohibited from discriminating or retaliating against an

employee or prospective employee for having exercised or attempted to exercise any

FMLA right.

      - An employer is prohibited from discharging or in any other way

discriminating against any person, whether or not an employee, for opposing or

complaining about any unlawful practice under the FMLA.

      - All persons, whether or not employers, are prohibited from discharging or in

any other way discriminating against any person, whether or not an employee,

because that person has — has instituted, or caused to be instituted, any proceeding

under or related to the FMLA.

      42.    Prohibited conduct by Defendant in this matter includes discrimination,

harassment and refusing to authorize FMLA leave for an eligible employee,

discouraging an employee from using FMLA leave, manipulating an employee’s

work hours to avoid responsibilities under the FMLA, using an employee’s request

for or use of FMLA leave as a negative factor in employment actions, such as hiring,

                                                                                 14
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 15 of 22




promotions, or disciplinary actions, or, interfering with, restraining, or denying the

exercise of rights provided by the FMLA.

      43.    Plaintiff Willis was entitled under the FMLA to take intermittent leave

to care for a parent with a serious health condition. While the leave was approved,

it is clear that she suffered discrimination, harassment and retaliation for taking

FMLA leave.

      44.    It is asserted Defendant laid off and/or terminated Plaintiff’s

employment for seeking designation and/or leave under FMLA, which violates the

protections of the FMLA as outlined in 29 U.S.C. § 2615(a).

      45.    As a result of Defendant’s violations of the FMLA, Plaintiff has

suffered actual damages in the form of lost wages, bonuses and benefits (past and

future), in an amount that has not yet been fully established, but which will be

provided at time of trial.

      46.    As a result of this willful violation of the FMLA, Plaintiff requests that

he be awarded all damages, to which she is entitled, as outlined in 29 U.S.C. § 2617,

including, but not limited to, lost wages, salary, employee benefits, and any other

compensation denied or lost as a result of the violation, plus interest. In addition,

Plaintiff requests liquidated damages equal to the amount of reimbursable




                                                                                    15
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 16 of 22




compensation described above. Plaintiff also requests any additional equitable relief

to which he is entitled, including reinstatement, if warranted and/or feasible.

         46.   Plaintiff also requests reasonable attorney’s fees and court costs.

   47.         Whenever in this petition it is alleged that the Defendant did any act or

thing, it is meant that Defendant’s officers, agents, servants, employees or

representatives did such act or thing and that at the time such act or thing was done,

it was done with the full authorization or ratification of or by Defendant and was

done in the normal and routine course and scope of employment of Defendant’s

officers, agents, servants, employees or representatives.

                          Discrimination under the FMLA

         48.   In the alternative, Plaintiff alleges that because Plaintiff engaged in

activity protected by the FMLA, Defendant retaliated / discriminated against

Plaintiff, including terminating Plaintiff’s employment / ending Plaintiff’s

employment.

         49.   These acts by the Defendant constitute unlawful intentional

discrimination / retaliation in violation of the FMLA and entitles Plaintiff to recovery

of damages.




                                                                                     16
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 17 of 22




                            Retaliation under the FMLA

   50.         Plaintiff protested and opposed the Defendant’s / Noelia Castro’s

discriminatory and 7retaliatory treatment to Defendant and to Castro. Plaintiff had a

reasonable belief that Defendant’s actions were unlawful employment practices

under the FMLA.

         51.   In the alternative, Plaintiff alleges that because Plaintiff engaged in

activity protected by the FMLA, Defendant retaliated / discriminated against

Plaintiff, including terminating Plaintiff’s employment / ending Plaintiff’s

employment.

         52.   These acts by the Defendant constitute unlawful intentional

discrimination / retaliation in violation of the FMLA entitles Plaintiff to recovery of

damages.

CLAIMS ARISING UNDER THE REHAB ACT 29 USC Sec. 794 et seq. and
AMERICAN WITH DISABILITIES ACT: ADA 42 USC Sec. 12212 et seq.,
                 And TEXAS LABOR CODE

   53.         Plaintiff incorporates the factual allegations set forth above and set

forth herein as if set forth verbatim.

   54.         Upon information and belief, Defendant entered into federal contracts

or received / receives federal assistance.




                                                                                    17
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 18 of 22




   55.         In the alternative, Plaintiff alleges that based on Plaintiff’s association

with a handicapped individual (Plaintiff’s Mother and/or Plaintiff’s Husband) that

Defendant discriminated against Plaintiff. Plaintiff has shown: (1) her qualification

for the job, (2) an adverse employment action, (3) the employer's knowledge of the

employee's disabled relative, and (4) that the adverse employment action occurred

under circumstances raising a reasonable inference that the relative's disability was

a determining factor in the employer's adverse action.

 DISCRIMINATION AND RETALIATION IN VIOLATION OF the AGE
 DISCRIMINATION In EMPLOYMENT ACT, ADEA, 29 USC Sec. 623 Et.
             SEQ. AND THE TEXAS LABOR CODE

   56.         Plaintiff incorporates the factual allegations set forth above and

incorporates them herein as if fully set forth.

   57.         Plaintiff was approximately 52 years old at the time of the events

herein. Plaintiff was terminated in January 2020. Plaintiff performed her job in a

satisfactory manner at all relevant times.

   58.         On or about March 2020, Defendant created a new position, HR

Supervisor, performing the same or similar duties as Plaintiff had been performing.

Defendant did not offer Plaintiff Willis the position nor was she informed of the

position and offered the opportunity to apply.

         59.   Plaintiff was approximately fifty-two (52) at the time of these events.

                                                                                       18
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 19 of 22




Plaintiff was terminated in January of 2020.

      60.    Defendant hired a substantially younger person to replace Plaintiff to

perform Plaintiff’s job duties.

      61.    Plaintiff would show that Plaintiff was substantially more qualified for

the position than the person selected.

      62.    Plaintiff would show that Defendant’s justification for its action is not

credible, false and a pretext for unlawful discrimination.

      63.    In the alternative, Plaintiff alleges, Plaintiff alleges that because of

Plaintiff’s age (52), Defendant discriminated against Plaintiff as set out herein.

      64.    These acts by the Defendant constitute unlawful intentional

discrimination / retaliation in violation of the Texas Labor Code Sec. 21 et seq

including Sec. 21.051 and the ADEA and entitles Plaintiff to recovery of damages.

                                     Retaliation

      65.    Plaintiff protested Castro’s discriminatory treatment of employee(s)

and of Plaintiff Willis, to Defendant including complaints to Defendant’s

management, including complaints about sex discrimination and retaliation,

disability discrimination and retaliation and age and FMLA discrimination and


                                                                                     19
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 20 of 22




retaliation , in violation of Title VII, the ADA, the ADEA, the Rehab Act and the

Texas Labor Code.

      66.     Plaintiff had a reasonable belief that Defendant’s actions were unlawful

employment practices under federal law and the Texas Labor Code. Defendant

terminated Plaintiff’s employment on or about January 29, 2020.

      67.     In the alternative, Plaintiff alleges that because Plaintiff engaged in

activity protected by federal law and the Tex. Lab.Code Sec. 21.055 (opposed, made

complaint, makes a charge, or participated in any manner in an investigation,

proceeding or hearing of discrimination), Defendant retaliated / discriminated

against Plaintiff, including terminating Plaintiff’s employment / ending Plaintiff’s

employment.

      68.     These acts by the Defendant constitute unlawful intentional

discrimination / retaliation in violation of federal law and the Texas Labor Code Sec.

21 et seq including Sec. 21.055 and entitles Plaintiff to recovery of damages.These

acts by the Defendant constitute unlawful intentional discrimination / retaliation in

violation of the Texas Labor Code Sec. 21 et seq. and entitles Plaintiff to recovery

of damages.

                                IV. JURY DEMAND

      69.         Plaintiff requests trial by jury on all claims.

                                                                                   20
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 21 of 22




                           V. PRAYER FOR RELIEF

      Wherefore, Plaintiff requests that on final trial, Plaintiff have judgment

against Defendant as follows:

      1.     Judgment against Defendant for Plaintiff’s actual damages, including

lost wages past and future, bonuses, salary and benefits (both back pay and front

pay), in an amount to be determined, and compensatory damages for mental anguish

and emotional distress and damage to her reputation, past and future;


      2.     Judgment against Defendant for liquidated damages for the maximum

amount allowed by law, including doubling of all back pay awarded and an award

of exemplary damages;


      3.     An order that Defendant take such other and further actions as may be

necessary to redress Defendant’s violation of the FMLA and any other applicable

claims including reinstatement, if warranted or feasible;


      4.    Pre-judgment and post-judgment interest at the maximum amount
allowed by law;

      5.     Costs of suit, including expert’s fees and attorney’s fees;

                                                                                21
    Case 4:21-cv-00752 Document 1 Filed on 03/08/21 in TXSD Page 22 of 22




       6.   The award of such other and further relief, both at law and in equity,

including injunctive relief and reinstatement, to which Plaintiff may be justly

entitled.

                                  Respectfully Submitted,

                                  /s/ Adam Poncio
                                  Adam Poncio
                                  State Bar No. 16109800
                                  S.D. ID No. 194847
                                  salaw@msn.com
                                  Alan Braun
                                  State Bar No. 24054488
                                  S.D. ID No. 1428056
                                  abraun@ponciolaw.com

                                  PONCIO LAW OFFICES
                                  A Professional Corporation
                                  5410 Fredericksburg Rd., Suite 310
                                  San Antonio, Texas 78229
                                  Telephone: (210) 212-7979
                                  Facsimile: (210) 212-5880

                                  Chris McJunkin
                                  State Bar No. 13686525
                                  S.D. ID No. 23548
                                  cmcjunkin@stx.rr.com
                                  4510 Anthony St.
                                  Corpus Christi, Texas 78415
                                  Telephone: (361) 882-5747
                                  Facsimile: (361) 882-8926

                               ATTORNEYS FOR PLAINTIFF




                                                                                22
